 1    MARK C. SEVERINO
      Nevada Bar No. 14117
 2    WILSON, ELSER, MOSKOWITZ, EDELMAN
 3      & DICKER LLP
      300 South Fourth Street, 11th Floor
 4    Las Vegas, NV 89101
      (702) 727-1400; FAX (702) 727-1401
 5    mark.severino@wilsonelser.com
      Attorneys for Defendant
 6    ALASKA AIRLINES
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10
     TROY KEARNS, an individual,                          CASE NO:        2:19-cv-00541-APG-PAL
11
                            Plaintiff,
12                                                        JOINT STIPULATION/MOTION AND
         v.                                               ORDER TO REMAND THE CASE TO
13                                                        STATE COURT
14   ALASKA AIRLINES, an Alaska corporation and
     DOES I through X,                                                     ORDER
15
                            Defendants.
16

17             The parties, Defendant, ALASKA AIRLINES, by and through its counsel of record, Wilson,
18    Elser, Moskowitz, Edelman and Dicker, LLP, by Mark C. Severino, Esq. and Plaintiff, TROY
19    KEARNS, by and through his counsel of record, Hutchison & Steffen, PLLC, by Joseph R. Ganley,
20    Esq. and Piers R. Tueller, Esq. hereby move the court and submit the following
21    STIPULATION/JOINT MOTION FOR REMAND:
22            1.    The parties agree that the amount in controversy does not exceed $75,000;
23            2.    The plaintiff agrees that he shall not seek, nor shall he recover, damages in excess of
24                  $75,000 (in other words, plaintiff’s potential damages shall be capped at $75,000);
25            3.    The case should be remanded to state court for lack of jurisdiction;
26            4.    Neither party shall seek fees, costs, or other expenses associated with this motion for
27                  remand.
28

     1450736v.1
                                                  Page 1 of 2
                  Accordingly, the instant joint motion and order to remand the case to state court is hereby
 1

 2    submitted.

 3
      DATED this 23rd day of April, 2019.                   DATED this 23rd day of April, 2019.
 4
      HUTCHISON & STEFFEN, PLLC                             WILSON, ELSER, MOSKOWITZ,
 5                                                          EDELMAN & DICKER LLP

 6

 7    /s/ JOSEPH R. GANLEY                                  /s/ MARK C. SEVERINO
      Joseph R. Ganley, Esq.                                Mark C. Severino
 8    Nevada Bar No. 5643                                   Nevada Bar No. 14117
      Piers R. Tueller, Esq.                                300 South 4th Street, 11th Floor
 9    Nevada Bar No.14633                                   Las Vegas, NV 89101
      10080 West Alta Drive, Suite 200                      Attorneys for Defendant
10
      Las Vegas, NV 89145
11    Attorneys for Plaintiff

12
                       IT IS SO ORDERED.
13

14                     Dated this ______ day of ________________, 2019.
                                                ______________________________
15                                              UNITED STATES DISTRICT JUDGE
16                                              Dated: April 30, 2019.

17                                                    ______________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26
27

28
     1450736v.1
                                                      Page 2 of 2
